Title: Charles Storer to Abigail Adams, 12 September 1786
From: Storer, Charles
To: Adams, Abigail


     
      Dear Madam
      Boston. 12th. September. 1786
     
     So I see by the papers that Amelia has become Mrs: Smith, and this the 12th. of June. The news came by the way of Philadelphia, and the first intelligence I had was from our News-Papers. By Callahan, who is expected here every day from London, I hope it will be announced to us officially. Joy to her and to you all! May it be attended with every blessing and pleasure the sanguine wish can paint. When you write, please to give me the particulars, and where she lives; that I may go and see her. I can find her out in almost any part of London or Westminster, the Burrough or St: George’s fields.
     In my last I find I was a little too hasty in a peice of intelligence I forwarded to you, in regard to a certain discarded Gentleman. From the same authority that I received the former information, I have since received the contrary; agreable to the Communication you made to me in your last. I congratulate both you and Amelia on the occasion.
     In a day or two I shall leave this place for my new settlement, where from many Circumstances I am anxious to get myself established. Though few join me in my expectations, yet I promise myself much satisfaction and happiness. If viewed in any point of light I think I shall change my situation for the better. On the score of tranquillity, peace and independance, I gain infinitely more at Passamaquoddy than here. On the idea of Agriculture, I am persuaded that he who tills an Acre of ground at this time does more real service to the Commonwealth, than he who imports a thousand Pounds worth of Gewgaws. And as to the quitting Society, in truth what do I lose? The sight of many a fine and showy outside, where I am sure is contained the cruellest heartacke and distraction. Therefore I only part with folly and extravagance, and tell me shall I be a loser, go where I will? Many times has the Question been put to me, what will you do down in that wilderness without society, you, that have passed thro’ so many gayer scenes? In good truth Madam, and this is the answer I constantly make, when a person has a good object in view, and is persuaded that he is pursuing the line of his duty, I think he may be happy anywhere—be it in the City or in the wilderness. Do you approve the Sentiment, Madam? I feel as if you did.
     I am happy to inform you that your family enjoy their usual health, and also all our other friends. To Mr: Adams I refer you for public news, to whom I shall write on the subject. I could wish to talk with him; for such news have we at present as is most alarming. Heaven defend us from Anarchy and Confusion!!
     Mr: Martin, who will deliver you this is a Kinsman of our family. He is fm Portsmo. We esteem him a worthy man, and as such I beg your notice of him, which will equally gratify him and oblige Yr: assured friend & humle: servt:
     
      Chas: Storer
     
    